Respondent directed to file his answer to the petition *948for writ of habeas corpus 'and'therein to show cause, if any, why the writ should not issue as.prayed and why petitioner should not be admitted to bail, said answer to. be made in compliance with the provisions of Rule. 14. The stay of the Superior Court order entered on March 1, 1974 shall continue in effect until further order of court.
Lynch, Walsh & Cobleigh, John D. Lynch, for petitioner. Richard J. Israel, Attorney. General, for respondent.
Roberts, Q. J. not participating.